          Case 2:20-cv-02081-JAM-DB Document 16 Filed 03/23/21 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                          JUDGMENT IN A CIVIL CASE
BRIANNA BOLDEN−HARDGE,

                                                        CASE NO: 2:20−CV−02081−JAM−DB
                   v.

OFFICE OF THE CALIFORNIA STATE
CONTROLLER, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 3/23/2021




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: March 23, 2021


                                    by: /s/ G. Michel
                                                         Deputy Clerk
